497 So.2d 829 (1986)
Brenda PERRY, et al.
v.
MOBILE COUNTY and Mobile County Commission.
85-766.
Supreme Court of Alabama.
November 7, 1986.
Patrick M. Sigler and Stephen C. Moore, Mobile, for appellants.
Lawrence M. Wettermark of Collins, Galloway & Smith, Mobile, for appellees.
PER CURIAM.
Because the trial court granted a summary judgment before the moving party had complied with a pending request for production, the judgment is reversed and this cause is remanded for further proceedings. See Rivers v. Stihl, Inc., 434 So.2d 766, 773 (Ala.1983).
REVERSED AND REMANDED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.